IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10128
                         Summary Calendar



ROBERT PAUL VAUGHN,

                                         Plaintiff-Appellant,

versus

DICKENS COUNTY CORRECTIONAL CENTER,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:98-CV-247-C
                       - - - - - - - - - -
                         November 1, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Robert Paul Vaughn, Texas prisoner # 619260, appeals the

district court’s partial dismissal and summary-judgment denial of

his 42 U.S.C. § 1983 civil rights complaint.   On appeal he argues

(1) that the district court erred when it dismissed as frivolous

his claim that overcrowding at the Dickens County Correctional

Center (DCCC) resulted in unconstitutional prison conditions;

(2) that the district court erred when it dismissed as frivolous

his claim that the defendant failed to protect him from assault

by a fellow inmate; (3) that the district court erred when it

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10128
                                -2-

granted summary judgment on his equal-protection claims; (4) that

he failed to receive notice of the hearing for defendant’s motion

for summary judgment; and (5) that the district court erred when

it denied his motion for appointment of counsel.    Vaughn also has

filed with this court a motion for appointment of counsel and a

motion for an expedited appeal.   These motions are DENIED.

     To the extent that Vaughn seeks a declaratory judgment and

injunctive relief, his claims are moot because he no longer is

incarcerated at DCCC.   See Cooper v. Sheriff, Lubbock County,

Texas, 929 F.2d 1078, 1084 (5th Cir. 1991).    Vaughn has not

stated a viable § 1983 complaint for money damages either.      He

named the DCCC as the only defendant in his complaint.    As a

state instrumentality, DCCC is immune from a civil suit for money

damages under the Eleventh Amendment.     See Talib v. Gilley, 138
F.3d 211, 213 (5th Cir. 1998).    Furthermore, even if DCCC were an

entity capable of being sued, Vaughn’s theory of liability

depends on a finding of respondeat superior or vicarious

liability, but he fails to identify the individuals personally

responsible for the alleged constitutional deprivations.      See

Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983)(holding

that personal involvement is an essential element of a civil

rights cause of action).   In a § 1983 claim, recovery is not

available based on respondeat superior.    See Baskin v. Parker,

602 F.2d 1205, 1207-08 (5th Cir. 1979).

     Accordingly, the district court’s judgment is AFFIRMED.         See

Bickford v. International Speedway Corp., 654 F.2d 1028, 1031
                          No. 00-10128
                               -3-

(5th Cir. 1981)(this court may affirm on grounds different from

those employed by the district court).

     AFFIRMED; MOTIONS DENIED.